Virginia Brown Buck v. Commissioner.Buck v. CommissionerDocket No. 21429.United States Tax Court1951 Tax Ct. Memo LEXIS 363; 10 T.C.M. 22; T.C.M. (RIA) 51008; January 10, 19511951 Tax Ct. Memo LEXIS 363">*363  On the record, petitioner held not to be entitled to a deduction of $500 on account of the asserted dependency of her mother, the latter having an income for the taxable year in excess of $500; and in addition, petitioner is shown not to have contributed more than half her support.  Virginia Brown Buck, pro se.  Cyrus A. Neuman, Esq., for the respondent.  LEECHMemorandum Findings of Fact and Opinion LEECH, Judge: Respondent has determined a deficiency in petitioner's income tax for the year 1945 in the sum of $100. This arises from his disallowance of a surtax exemption of $500 taken by petitioner on her return for that year by reason of her alleged support of a dependent mother. Findings of Fact Petitioner is1951 Tax Ct. Memo LEXIS 363">*364  a resident of Detroit, Michigan. Her return for the year involved was filed with the collector of internal revenue for the district of Georgia. During the year 1944 petitioner's mother was a resident of Lumpkin, Georgia, occupying a home there and receiving her support from an unmarried son who at that time was in the military service. This support consisted of an allowance of $50 per month to her by the Government as the dependent of this son. In December 1944 the home of petitioner's mother was totally destroyed by fire, together with all her clothing and household effects. Petitioner thereon brought her mother to Detroit and rented a small apartment which the two occupied. Petitioner's mother continued to receive during the year 1945 an allowance of $50 a month as a dependent of her son, or a total of $600 in that year. Petitioner in the year 1945 realized income after payment of taxes and deductions for social security of approximately $1,500. She had no savings accumulated as of the first of that year. Petitioner's earnings and the $600 received by her mother as a dependent of her son were pooled and used in approximately equal proportions for the support of both petitioner1951 Tax Ct. Memo LEXIS 363">*365  and her mother. The cost of the support for the mother was not in excess of $1,050. Opinion Section 25 (b) of the Internal Revenue Code, as amended by section 10 of the Individual Income Tax Act of 1944, provides a surtax exemption of $500 to a taxpayer for each dependent whose gross income for the calendar year in which the taxable year of the taxpayer begins is less than $500. Its definition of a dependent includes a mother, over half of whose support for the calendar year in which the taxable year of the taxpayer begins was received from the taxpayer. The facts disclose that the support of petitioner's mother cost no more than $1,050 for the taxable year, of which $600, or more than half, was received from her son in the military service. It follows that petitioner is not entitled to the exemption provided by section 25 (b), I.R.C.Decision will be entered for the respondent.